Citation Nr: 0217530	
Decision Date: 12/04/02    Archive Date: 12/12/02

DOCKET NO.  99-13 740A	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to benefits under the provisions of 38 C.F.R. § 
1151 for left shoulder impingement syndrome, rotator cuff 
tear, and residuals of subacromial decompression with distal 
clavicle excision and rotator cuff repair.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.B. Conner, Counsel


INTRODUCTION

The veteran had active military service from November 1952 
to December 1954.  
This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1998 decision of the Department of Veterans 
Affairs (VA) Waco Regional Office (RO) which granted VA 
disability compensation for osteomyelitis of the left 
shoulder under 38 U.S.C.A. § 1151, rated it zero percent 
disabling, and denied benefits under 38 U.S.C.A. § 1151 for 
left shoulder impingement syndrome, rotator cuff tear, 
subacromial decompression with distal clavicle excision and 
rotator cuff repair.  

In February 2001, the Board awarded a 20 percent rating for 
residuals of osteomyelitis of the left shoulder.  The 
remaining issue of entitlement to compensation under 38 
U.S.C.A. § 1151 for left shoulder impingement syndrome, 
rotator cuff tear, and residuals of subacromial 
decompression with distal clavicle excision and rotator cuff 
repair, was remanded to the RO for additional  development 
of the evidence.  The record shows that the RO complied with 
all remand instructions, and the case is now ready for final 
appellate review.  See Stegall v. West, 11 Vet. App. 268 
(1998).  


FINDING OF FACT

The most probative evidence of record demonstrates that the 
left shoulder impingement syndrome or rotator cuff tear was 
not caused or aggravated by VA treatment and that the 
subacromial decompression with distal clavicle excision and 
rotator cuff repair was appropriate treatment, resulting in 
no additional disability to the veteran, not already 
service-connected.  


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for left shoulder impingement syndrome, 
rotator cuff tear, subacromial decompression with distal 
clavicle excision, and rotator cuff repair have not been 
met.  38 U.S.C.A. §§ 1151, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.358 (2002).  

REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that there has been 
a change in law during the pendency of this appeal with 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  In this case, the Board finds that VA has satisfied 
its duties to the veteran, under both former law and the new 
VCAA.  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102 (West Supp. 2002); 38 C.F.R. § 3.159(b)(2) 
(2002).  In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 
38 C.F.R. § 3.159(b)(1) (2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In this case, VA 
notified the veteran of the provisions of the VCAA by April 
2001 letter and by February 2002 Supplemental Statement of 
the Case.  He was advised of the evidence already of record, 
which VA had obtained.  He was also advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records for him.  The veteran did 
not respond.  In view of the foregoing, the duty to notify 
of necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  In this case, the 
veteran's service department medical records are on file, 
and his VA treatment records have been associated with the 
claims file.  38 U.S.C.A. § 5103A(c) (West Supp. 2002); 38 
C.F.R. § 3.159(c)(2),(3) (2002).  There is no indication 
that other relevant Federal department or agency records 
exist that should be requested.  38 U.S.C.A. § 5103A(c)(3) 
(West Supp. 2002); 38 C.F.R. § 3.159(c)(2) (2002).  The 
claimant was notified of the need for a VA examination, and 
one was accorded him.  38 U.S.C.A. § 5103A(d) (West Supp. 
2002); 38 C.F.R. § 3.159(c)(4) (2002).  The veteran was 
asked to advise VA if there were any other information or 
evidence he considered relevant to his claim so that VA 
could help him by getting that evidence.  He was also 
advised what evidence VA had requested, and notified in the 
statement of the case and supplemental statement of the case 
what evidence had been received.  There is no indication 
that any pertinent evidence was not received.  Thus, the 
duty to notify of inability to obtain records does not arise 
in this case.  See 38 U.S.C.A. § 5103A(b)(2),(3) (West Supp. 
2002); 38 C.F.R. § 3.159(e) (2002).  Thus, VA's duties to 
assist and notify have been fulfilled.  

I.  Factual Background

At his military preinduction medical examination, the 
veteran reported that he had been involved in an automobile 
accident in September 1952 and had sustained injury to his 
left shoulder and elbow.  He indicated that he had recovered 
but for some slight remaining pain.  The diagnosis was 
injury to the left shoulder and elbow; the veteran was 
determined to be qualified for induction.  In-service 
medical records are negative for complaints or findings 
pertaining to the left shoulder.  At his December 1954 
military separation medical examination, his upper 
extremities and musculoskeletal system were normal on 
clinical evaluation.  

Following his separation from service, the veteran was 
examined by VA on numerous occasions in connection with 
unrelated claims.  On VA medical examinations conducted in 
February and November 1955, October 1968, December 1970, and 
August 1974, no complaint or abnormality pertaining to the 
left shoulder were recorded.  Private clinical records 
corresponding to this period are likewise negative for any 
pertinent complaint or finding of abnormality.  

At a December 1982 VA medical examination, the veteran 
listed numerous complaints, including left shoulder pain.  
Objective examination revealed post operative residuals of a 
repair of the right acromioclavicular joint, but no 
abnormalities pertaining to the left shoulder.  

VA and private clinical records dated from June 1986 to 
February 1993 are also negative for complaint or abnormality 
noted pertaining to the left shoulder.  

February and March 1997 VA orthopedic consultation reports 
show that the veteran received a cortisone injection for 
left shoulder pain in November 1996.  The reports also 
indicate that subsequent to receiving the injection he 
reinjured his left shoulder while lifting feed bags.  He 
complained of constant bilateral shoulder pain, worse on the 
left side than the right, which radiated into his neck and 
hand.  Following physical examination and arthrogram, the 
diagnosis was torn rotator cuff of the left shoulder with 
impingement, not responding to conservative care.  

A September 1997 VA orthopedic record shows that the veteran 
had persistent left shoulder weakness, pain, and limitation 
of motion, all of which were non-responsive to conservative 
treatment.  Arthrogram studies continued to show rotator 
cuff tears and degenerative joint disease of the left 
acromioclavicular joint.  The veteran agreed with the 
physician's referral for left shoulder surgery.  

VA orthopedic surgery was performed in October 1997.  The 
pre- and post-operative diagnosis was impingement syndrome 
of the left shoulder, unverified.  The surgery included a 
Mumford procedure on the left shoulder for partial removal 
of the collar bone, a Neer acromioplasty for partial removal 
of the left shoulder bone, and left rotator cuff repair.  
The operative report indicates that no complications were 
encountered during the procedure.  

Post-operative treatment records reflect that the veteran 
returned to the VA clinic in November 1997 after 
experiencing a "pop/rip/tear" sensation in his left shoulder 
while showering.  The incident was reportedly followed by 
significant pain and swelling.  Clinical findings at that 
time included erythema, swelling, warmth, and tenderness in 
the left shoulder area.  

The veteran was subsequently hospitalized in November and 
December 1997, and in January 1998, for incision and 
drainage because of an infection of the left shoulder, 
status post-surgery.  The hospitalization records show that 
he was in stable condition in the recovery room, and no 
intraoperative complications were noted.  The January 1998 
VA hospital discharge summary shows diagnoses of left 
shoulder infection (possibly osteomyelitis) and status post-
subacromial decompression with rotator cuff repair for left 
shoulder impingement syndrome.  

The veteran filed a claim for disability compensation under 
38 U.S.C.A. § 1151 in January 1998, asserting that his left 
shoulder disabilities were the result of the October 1997 VA 
surgery.  

On VA medical examination in April 1998, the veteran 
complained of continuing pain and fatigue in his shoulder, 
stating that such symptoms affected his performance where 
left arm movement was required.  He stated that the left 
shoulder pain increased when he got tired, and he had 
difficulty sleeping at night due to pain.  The VA physician 
noted that the claims file was not available for review, but 
that VA electronic progress notes and medical records were 
available and reviewed.  The physician noted the veteran's 
history of undergoing "acromioplasty" in October 1997, and 
the post-surgical development of a left shoulder infection 
with hospitalization for incision and drainage.  The 
examination revealed that left shoulder range of motion was 
limited and strength was decreased.  There was no evidence 
of dislocation, recurrent subluxation, or inflammatory 
arthritis.  The left deltoid was slightly smaller than the 
right, there was no tenderness to palpation, and his motion 
was limited.  X-ray studies showed the previous surgical 
resection of the distal clavicle, and were interpreted as 
revealing osteoporosis of the left shoulder glenoid process.  
The diagnoses were status post-acromioplasty of the left 
shoulder, status post-osteomyelitis of the left shoulder 
with residual pain and decreased motion and strength, 
degenerative joint disease of the left shoulder, and 
osteoporosis of the glenoid process, left shoulder.  

In June 1998, the RO granted compensation under 38 U.S.C.A. 
§ 1151 for osteomyelitis of the left shoulder.  In that 
decision, the RO found that the left shoulder impingement 
syndrome with rotator cuff tear were disabilities that 
existed prior to VA treatment and surgery and additional 
disability as a result of VA treatment or surgery was not 
objectively shown.  Compensation under 38 U.S.C.A. § 1151 
was therefore denied for left shoulder impingement syndrome, 
rotator cuff tear, subacromial decompression with distal 
clavicle excision and rotator cuff repair.  A timely appeal 
of that decision was initiated that same month.  

On August 2001 VA medical examination, the veteran reported 
continued left shoulder pain on use and lack of endurance.  
After examining the veteran and reviewing the medical 
records, the examiner opined that the veteran's left 
shoulder impingement syndrome and rotator cuff tear clearly 
antedated his October 1997 VA surgery and were not the 
result of the surgery.  She also noted that the subacromial 
decompression with distal clavicle incision and rotator cuff 
repair were appropriate treatment for the shoulder 
impingement and rotator cuff tear.  She indicated that the 
surgery itself did not aggravate the preexisting shoulder 
disorders; rather, the procedures corrected them.  She noted 
that the results of the surgery were compromised by the 
post-operative infection, but that such infection did not 
appear to have resulted in any long-term changes as regarded 
the subacromial decompression with distal clavicle excision; 
however, he indicated that the rotator cuff repair was more 
likely to have been compromised by the infection than not.  
Nevertheless, the examiner noted that the surgery could not 
be said to have aggravated the preexisting shoulder 
condition; only that the rotator cuff repair itself would 
have been better had there been no postoperative infection.  

II.  Law and Regulations

It is noted that, as the veteran's claim for compensation 
under 38 U.S.C.A. § 1151 was filed after October 1, 1997, 
the current version of that statute and its implementing 
regulations are applicable.  See VA O.G.C. Prec. Op. No. 40-
97, 63 Fed. Reg. 31263 (1998).  

In pertinent part, 38 U.S.C.A. § 1151 provides that 
compensation shall be awarded for a qualifying additional 
disability in the same manner as if such additional 
disability or death were service-connected.  A disability is 
a qualifying additional disability if it was not the result 
of the veteran's willful misconduct and (1) the disability 
was caused by hospital care, medical or surgical treatment, 
or examination furnished the veteran under any law 
administered by VA, and the proximate cause of the 
disability was (A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  

In determining whether additional disability exists, the 
following considerations will govern:  The veteran's 
physical condition immediately prior to the disease or 
injury on which the claim for compensation is based will be 
compared with the subsequent physical condition resulting 
from the disease or injury, each body part involved being 
considered separately.  As applied to medical or surgical 
treatment, the physical condition prior to the disease or 
injury will be the condition which the specific medical or 
surgical treatment was designed to relieve.  38 C.F.R. § 
3.358(b) (2002).  

In determining whether such additional disability resulted 
from a disease or injury or aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern:  (1) 
It will be necessary to show that the additional disability 
is actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith; (2) The mere fact that aggravation 
occurred will not suffice to make the additional disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease 
or injury suffered as the result of training, 
hospitalization, medical or surgical treatment, or 
examination. 38 C.F.R. § 3.358(c)(1), (2) (2002).  

Regardless, compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time 
consent was given whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3) (2002).  

III.  Analysis

The veteran seeks compensation under 38 U.S.C.A. § 1151, 
alleging that his left shoulder disability was caused by VA 
surgery in October 1997.  As noted, the RO has awarded VA 
disability compensation for osteomyelitis of the left 
shoulder under 38 U.S.C.A. § 1151, stemming from the October 
1997 surgery.  However, the veteran appears to argue that he 
has additional left shoulder disability, beyond that which 
is already service-connected, as a result of VA treatment.  

As set forth above, however, the medical evidence of record 
does not support the veteran's contentions.  In August 2001, 
a VA examiner opined that the veteran's left shoulder 
impingement syndrome and rotator cuff tear clearly antedated 
his October 1997 VA surgery and were not the result of, nor 
aggravated by, the surgery.  Rather, she explained that the 
October 1997 VA surgical procedures were appropriate and 
corrected these problems.  Here, the Board notes that the 
examiner indicated that the post-operative infection may 
have compromised the results of the surgery.  However, she 
made clear that the surgery could not be said to have 
aggravated the preexisting shoulder condition; only that the 
rotator cuff repair itself would have been better had there 
been no postoperative infection.  (The Board again notes 
that compensation has already been awarded for residuals of 
osteomyelitis, and a 20 percent rating is currently in 
effect therefor).  

The Board assigns great probative weight to the 
aforementioned competent medical opinion, the only evidence 
of record other than the veteran's lay assertions, which 
directly addresses the critical question in this case.  The 
Board notes that this opinion reflects that it was based on 
an in depth review of the veteran's medical records, as well 
as a clinical examination of the veteran.  See Bloom v. 
West, 12 Vet. App. 185 (1999).  The medical adviser also 
provided a rationale for her opinion and referenced the 
pertinent medical evidence.  

The Board has considered the veteran's own contentions that 
he suffers from an additional left shoulder disability 
(beyond that which is already service-connected) from the 
October 1997 VA surgery.  However, it has been very clearly 
determined that a lay party is not competent to provide 
probative evidence as to matters requiring expertise derived 
from specialized medical knowledge, skill, expertise, 
training or education.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1994).  Thus, the veteran's lay assertions in this 
regard do not outweigh the medical evidence of record which 
reaches an opposite conclusion.  

Accordingly, the Board finds that the criteria for 
compensation under 38 U.S.C.A. § 1151 have not been met.  As 
the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is inapplicable, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
1991 & Supp. 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
left shoulder impingement syndrome, rotator cuff tear, 
subacromial decompression with distal clavicle excision, and 
rotator cuff repair is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

